Before Johnston, Ch. at Charleston, February, 1844.ultem. I will, order, and direct, that all the rest, residue, and remainder of my estate, both real and personal, whatsoever and wheresoever, be kept together, and rented, hired, or employed, to the best advantage, so' as to raise therefrom as large an annual income as conveniently may be, for and during the life of my dear wife; and after paying all taxes, repairs, and expenses, in any manner accruing on the said rest and residue of my estate, I give, devise, and bequeath, one net moiety or half part of the said clear annual income, yearly, and every year, unto my said wife, for and during her natural life. And I give, devise, and bequeath, the other net moiety or half part of the said clear annual income, for and during the life of my said wife, unto my dear children, to be equally divided among them, share and share alike. And I will, order, and direct, that the provision made in this will for my dear wife shall be in lieu and bar of *266dower and thirds, and all else she can have or claim against my estate. And from and after the death of my dear wife, then I give, devise, and bequeath, all the said rest, residue, and remainder of my estate, real and personal, unto my dear children, to be equally divided among them, share and share alike, to them, their heirs, executors, and administrators, or assigns, forever; and should any of my said children die, without leaving lawfully begotten issue, living at the time of his, her, or their death, then the share or shares in my estate of such child or children so dying as aforesaid, without leaving lawfully begotten issue, living at the time of his, her, or their death, .whether specifically given, or otherwise accruing under this will, shall go to the survivor or survivors of my said children, and to the issue of such of my said children as may have previously died; the issue, if more than one, of any deceased child or children taking among them only the proportion or proportions to which the parent or parents, if alive, would have been entitled.”’ His Honor, the Chancellor, adopted the construction contended for by the defendants. The complainant appealed.